Citation Nr: 9928688	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  98-13 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1995 to February 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated November 1997, which 
denied the veteran's claim for service connection for 
migraine headaches.


FINDING OF FACT

The veteran has submitted competence evidence of a plausible 
claim of service connection for migraine headaches.


CONCLUSION OF LAW

The veteran's claim of service connection for migraine 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran checked "no" for "frequent or severe headache" 
on the medical history portion of her April 1995 pre-
enlistment examination report.  No notations relating to 
headaches were made on the clinical evaluation, although the 
examiner noted the veteran reported that multiple allergies 
caused nasal congestion.  The veteran's service records show 
that she was seen on three successive days in July 1995 with 
complaints of lightheadedness, headaches, ear ache, sore 
throat, voice loss, nasal congestion, and body aches.  The 
diagnoses included sinusitis, viral illness, and anemia.  
Nine days later, the veteran complained of persistent nasal 
congestion, headaches, and facial pressure since the last 
time she had been seen.  Initially the assessment was chronic 
sinusitis.  A sinus x-ray conducted later the same day showed 
that the sinuses were clear "without air fluid levels or 
mucosal thickening."  In an ear, nose and throat (ENT) 
consultation five days later the veteran reported 
progressively worsening nasal congestion and facial pain.  
The assessment was probable upper respiratory 
infection/bronchitis.  

An October 1995 medical report reflects the veteran's report 
of history of a near syncope episode or blackout associated 
with mealtimes.  The assessment was near syncope episode of 
unknown cause.  Four days later the veteran was seen with 
complaints of a sore throat, tightness in the chest and nasal 
congestion, which was diagnosed as recurrent sinusitis.  
There are no service medical records of complaints of or 
treatment for vascular or migraine headaches.  

The report of a VA examination conducted in April 1996 noted 
the veteran had tension-type, frontal headaches, which felt 
like a tight band around her head.   

A May 1997 VA medical examination reported that the veteran 
stated that she had had severe headaches since 1996.  The 
most recent episode being provoked by a cigar was 
characterized by nausea, "glowing balls" and "shooting 
stars" followed by a blind spot at the start of the 
headache.  The diagnosis was classic migraine, occasionally 
complicated.  She was treated with Cafergot.  

Of record is a VA report of a magnetic resonance imaging 
spectroscopy (MRI) of the brain dated in June 1997 which 
reflects a focal abnormal increased signal in the anterior 
limb of the left internal capsule, compatible with an 
infarction, and mucosal thickening in the bilateral maxillary 
and the right frontal sinuses, compatible with paranasal 
sinus disease.  The page of report begins in the middle of a 
sentence with the words "and migraine headache."  It does 
not appear that the complete report has been received.

In a July 1997 statement, the veteran's private physician, 
Warren J. Beaver, M.D., revealed that he had treated her for 
a thyroid nodule from October 1993 until she entered the 
service in 1995.  He reported that five days following 
separation from service, she saw him for a number of 
complaints, one of the main complaints being frequent, 
frontal headaches radiating into her neck.  His opinion from 
a re-evaluation conducted in April 1997 was that the veteran 
had vascular, migraine-type headaches, which "she did not 
suffer from ... prior to her entry into the Armed Services."

A July 1997 VA evaluation in neurologic clinic indicated that 
the veteran was having migraines about three times a month, 
an increase since her last visit.  The pertinent diagnosis 
was migraine.

The veteran filed a claim for service connection for migraine 
headaches in August 1997.  In an accompanying statement, the 
veteran related that since experiencing a blackout in January 
1996 she has suffered from migraine headaches.  She claimed 
that the doctors she has seen after separation have told her 
that she suffered from mini-strokes and migraines.  

In her February 1998 Notice of Disagreement, the veteran 
stated that she had several "spells while in the service and 
the symptoms [she] had then are the same as those used to 
diagnose [her] as having vascular migraine headaches."  On 
her November 1998 VA Form 9, the veteran opined that her 
headache condition was misdiagnosed while in the service.  
She stated that five days after separation she saw her 
private doctor who found that she suffered from migraine 
headaches and that his assessment was later confirmed by the 
Erie VA medical examiner.


Legal Analysis

Service connection may be granted for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Where the condition noted during service is not, in 
fact, shown to be chronic, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted where there is a showing of continuity of 
symptomatology after discharge, and competent evidence 
relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).

The threshold question to be answered is whether the veteran 
has met her burden of submitting evidence sufficient to 
justify a belief that her claim, for service connection for 
migraine headaches, is well grounded, meaning plausible.  If 
she has not submitted a well-grounded claim, there is no VA 
duty to assist her in developing her claim, and her appeal 
must fail.  38 U.S.C.A. § 5701(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  See also Morton v. West, No. 96-1517 
(U.S. Vet. July 14, 1999) (holding that absent submission and 
establishment of a well-grounded claim, the VA cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim).  The Board presumes creditability of 
evidence for purposes of well groundedness.  King v. Brown, 5 
Vet.App. 19 (1993).

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  A 
well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).  

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

The recent medical reports reflect diagnoses of vascular 
migraine-type headaches, classic migraine, occasionally 
complicated, and migraine.  Thus, there is evidence of a 
current disability.  Such evidence is sufficient to meet the 
first of the three basic requirements for a well-grounded 
claim.

In order to meet the second and third requirements for a 
well-grounded claim, the record must include evidence of an 
disease incurred during service and of a nexus between the 
current disability and a disease incurred in service.

The veteran claims to have suffered from migraines since 
experiencing a blackout during service.  She also asserts 
that she had several "spells while in the service and the 
symptoms [she] had then are the same as those used to 
diagnose [her] as having vascular migraine headaches."  
Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  In this case while the veteran is not shown to 
possess the necessary medical training or knowledge to 
provide competent medical evidence to link a current headache 
disorder to service, she is competent to relate having 
headaches during and subsequent to service.  Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The service medical records indicated that the veteran was 
seen on multiple occasions for headaches, which were 
diagnosed as being associated with apparent chronic 
sinus/upper respiratory/viral infections.  However, Dr. 
Beaver's statement indicated the veteran experienced frontal 
headaches in very close proximity to service, within days of 
separation, and the April 1996 VA examination reported 
tension-type headaches within two months of service.  When 
this evidence is construed together, in the manner most 
favorable to the veteran, with her complaints of headaches, 
we conclude it is sufficient to meet the second and third 
requirements for a plausible claim.  We find that the veteran 
has presented at least a plausible basis for finding that her 
current headache disorder had its onset during service.  
Therefore, all three elements of a plausible claim are 
present, and the claim is well grounded.


ORDER

The appeal is granted to the extent that the veteran's claim 
for migraine headaches is determined to be well grounded.


REMAND

The determination of a well-grounded claim triggers VA's 
statutory duty to assist the veteran in the development of 
evidence pertinent to her claim.  In appropriate cases, this 
obligation includes conduct of a thorough and contemporaneous 
examination, which takes into account the records of prior 
medical treatment.  See Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).  In view of the fact that the medical evidence in 
this case appears to be somewhat incomplete, further 
development is warranted prior to a merits review of the 
veteran's claim. 

Specifically, we note that the VA did not obtain medical 
records from Dr. Beaver, other than his July 1997 statement 
submitted by the veteran.  The RO should attempt to secure 
Dr. Beaver's records for 1996 and 1997, reflecting the 
treatment cited in his statement.  The veteran should be 
asked to submit any other evidence, medical or non medical, 
that she has or can obtain in support of her claim for 
service connection for her migraine headaches, to include any 
evidence to verify her assertions that she suffered from 
migraine headaches while in service.  Finally, the Board 
notes that the June 1997 VA report which begins in the middle 
of a sentence and refers to migraine headaches and reflects 
the results of an MRI of the brain appears to be incomplete.  
Efforts should be made to obtain all pertinent VA medical 
records.  




Accordingly, the case is REMANDED for the actions listed 
below.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated her for symptoms related to her 
headaches since service.  This should 
include information on Dr. Beaver so that 
the RO can make an effort to obtain his 
treatment records.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  A specific request should 
be made for complete VA treatment records 
to include any associated with the June 
1997 MRI report.  The veteran should also 
be asked to submit any other evidence she 
may have concerning her claimed migraine 
headaches.  

2.  Following the completion of the above 
requested development, the veteran should 
be provided appropriate VA medical and/or 
neurological examinations to assess the 
nature and etiology of any current 
headaches.  The claims folder and a copy 
of this REMAND must be made available to 
and be reviewed by the examiner prior to 
the examination.  All indicated special 
tests and studies should be conducted and 
all clinical findings and diagnoses 
clearly set forth in the examination 
report.  In addition, the examiner(s) 
should provide the following opinion 
based upon the medical evidence of 
record: Whether it is at least as likely 
as not that the veteran has headaches, to 
include migraine headaches, which are 
etiologically related to the headaches 
noted during service.  All opinions 
expressed must be supported by reference 
to the medical evidence of record.

3.  Thereafter the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of the REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
STEVEN L. COHN
	Member, Board of Veterans' Appeals






